Citation Nr: 1201703	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-12 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left tonsillar carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to September 1978.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in February 2010, when it was remanded for additional development.

The Board finds that there has been substantial compliance with the directives of the Board's February 2010 remand.  In accordance with the remand directives, the Veteran underwent a VA examination in September 2010 and the associated report addresses the questions presented in a manner presenting probative evidence and permitting informed appellate review (and a grant of the benefit sought) in this case.

The Veteran testified before a Board hearing in December 2009.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange.

2.  The Veteran's left tonsillar carcinoma is causally related to his active duty service.


CONCLUSION OF LAW

Left tonsillar carcinoma was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the favorable decision as it relates to the issue on appeal, no further discussion of VCAA is necessary at this point.  Any notice deficiency, per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), as section 5103(a) notice provisions have been satisfied, and if the veteran so chooses, he will have an opportunity to initiate the appellate process again should he disagree with the disability rating or effective date assigned to the award.  Then, more detailed obligations arise, the requirements of which are set forth in sections 7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include, most significantly in this case, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).  Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the 'treating physician rule.'  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, in Guerrieri, the Court offered guidance on the assessment of the probative value of medical opinion evidence.  The Court instructed that it should be based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches.  Id. at 470-71.  See also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one medical opinion over another is not error).

Factual Background

The Veteran's service treatment records contain no suggestion of tonsillar carcinoma nor any pertinent precursor tonsil disease during military service.  The Veteran does not contend that any pertinent disease manifested during service, and in light of the Board's grant of service connection for tonsillar carcinoma on another basis, no further discussion of the details of the Veteran's service treatment records is warranted at this time.

The record reflects that the Veteran was diagnosed with left tonsillar carcinoma in April 2004, and there is no controversy or dispute regarding this fact.

An April 2004 private medical report from a Dr. Monitto discusses the Veteran's diagnosis of squamous cell carcinoma of the left tonsil.  This report refers to the Veteran's "history of exposure to Agent Orange" in the medical "Impression" section, but otherwise presents no pertinent analysis of the likely etiology of the disease.

An October 2007 statement from a private medical provider named Dr. Butehorn refers to the Veteran having been exposed to Agent Orange and that "this is known to cause airway malignancies."  This private medical statement goes on the state: "With the airway and esophageal malignancies which are known to be contributed to by Agent Orange, it is certainly a possibility I would think that tonsil malignancies which would also be exposed to the inhaled material could certainly be influenced by this."

A December 2009 private medical report from a Dr. Yost opines that the Veteran's "tonsillar cancer as likely caused by his exposure to agent orange."  The examiner explains that this opinion is based upon finding that the Veteran "has no other markers that we consider to be causative agents to tonsillar cancer."  The examiner cites that the Veteran has no family history of cancer, the Veteran was a long-term non-smoker and non-drinker, the Veteran has never used chewing tobacco or recreational drugs, and the Veteran has never been diagnosed with HPV or Epstein-Barr.  The medical opinion explains that "[w]hile traditionally considered a head and neck cancer, tonsillar cancer could also be considered a respiratory cancer.  This is because anything inhaled that could cause lung cancer, etc, must first pass by the tonsils."  In this regard, the medical opinion concludes that "[i]t would likely be in concentrations in the tonsil area.  Thus it could also cause tonsillar cancer."

The Board remanded this issue in February 2010, finding that a VA medical examination was warranted to address the issue with an analysis of the pertinent etiological questions.  The Veteran accordingly underwent a VA examination in September 2010, and the corresponding VA examination report presents medical analysis informed by review of the claims-file as well as direct inspection and interview of the Veteran.  The September 2010 VA examiner opined that: "the separation of the oropharynx[,] of which the tonsil is 1 part[,] from the larynx and remainder of the respiratory tract is somewhat artificial.  The oropharynx would be exposed to the same inhalants as the lower respiratory tract."  The examiner explains that the Veteran presented "with a highly unusual clinical picture."  In light of the details of the Veteran's particular case, the examiner opined that "[i]t would seem possible that there exists a relationship between his cancer and the herbicide exposure."  The examiner explains that "[t]o go beyond this and state any kind of probability would be difficult to defend unless further information could be teased out from the pathology slides, drawing a cause and effect conclusion would be precarious without further information."  The opinion goes on to acknowledge that "the guidelines" nevertheless distinguish between the tonsil and the aerodigestive tract and thus "the guidelines suggest that [tonsillary cancer] is not related to the herbicide."  Beyond this, however, the examiner states that it "would be impossible to determine specifically whether it was related to the Agent Orange exposure in this patient...."

Presumptive Service Connection Analysis

As the Veteran served in Vietnam during the applicable time period, he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  The medical evidence of record shows that the Veteran has been diagnosed with cancer of the left tonsil, and the first question is whether this type of cancer would trigger the regulatory provisions for presumptive service connection due to exposure to Agent Orange.  38 C.F.R. § 3.309(e).  As noted, the four respiratory cancers that may be presumptively service-connected under 38 C.F.R. § 3.309(e) are cancer of the lung, bronchus, larynx, or trachea.

Evidence favoring classification of the Veteran's carcinoma as a respiratory cancer is in the October 2007 and December 2009 private medical opinions which both essentially assert that the tonsils' location in relation the respiratory system would result in at least as much exposure of the tissue to inhaled herbicides as would occur in any other portion of the respiratory and proximate organs.  These private medical opinions assert that the Veteran's tonsil cancer could be considered a respiratory cancer.  Additionally, even the September 2010 VA examination report refers to the distinction between the tonsil cancer and respiratory tract cancers as "somewhat artificial" and indicates that it is possible that the exposure to Agent Orange could cause tonsillary cancer.

Nevertheless, the Veteran's cancer was not located in the areas specifically listed under the presumptive provisions.  Although the medical evidence in this case raises questions about the adequacy of the presumptive provisions in attempting to contemplate all pertinent manners of respiratory tract cancers, none of the medical evidence of record provides information permitting the Board to find that the Veteran's tonsillary carcinoma actually falls under the existing presumptive provisions as they are currently written.  In that regard, the Board again notes that the Secretary has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Direct Service Connection Analysis

The Board first notes that cancer of the right tonsil was not manifested during service or for more than 25 years after discharge from service.  It is therefore clear that the cancer was not manifested during service or within the one-year presumptive period for malignant tumors.  The question now becomes whether the cancer is otherwise related to service.  38 C.F.R. § 3.303(d).  The private medical opinions of record essentially opine that, with the particular facts of the Veteran's case, it would be reasonable to conclude that exposure to herbicides could have contributed to his development of cancer.  Additionally, the VA examination report of record essentially agrees; the September 2010 VA examination report states that "[i]t would seem possible that there exists a relationship between his cancer and the herbicide exposure" in light of the details of the Veteran's case.

Thus, all of these examiners opined that there was a possibility that his cancer could be due to herbicide exposure.  None of the medical opinions opine that it is unlikely that the Veteran's tonsillary carcinoma was actually related to his exposure to Agent Orange.  However, the October 2007 private and September 2010 VA medical opinions were not able to state that it is at least as likely as not that the Veteran's carcinoma could be attributed to herbicide exposure, therefore, such opinions are clearly speculative in nature and argue against a relationship for service connection purposes.   Both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).

As detailed, however, the December 2009 private medical opinion from Dr. Yost concluded that the Veteran's "tonsillar cancer was likely caused by his exposure to agent orange."  The medical doctor relied upon cited details of the Veteran's particular medical history, and did not rely upon any assumptions or information that would be inconsistent with the evidence in the claims-file.  Moreover, the Board finds no particularly negative evidence of record in this case which the December 2009 private medical opinion failed to address or which would otherwise contradict the December 2009 medical opinion.  The Board finds that the December 2009 private medical opinion therefore must be considered to present probative evidence on this question.

After considering this medical opinion, and reviewing the evidence in its entirety, it appears that that there is at least an approximate balance of positive and negative evidence regarding the merits of this issue.  Under such circumstances, the question is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  Service connection for left tonsillar carcinoma is therefore warranted on a direct basis.


ORDER

Entitlement to service connection for left tonsillar carcinoma is warranted.  The appeal is granted.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


